ORDER

PER CURIAM.
Heidi Katherine Wood appeals from the trial court’s Judgment and Decree of Dissolution of Marriage dividing the parties’ marital assets and debts and ordering spousal maintenance. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reaéons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2015).